Citation Nr: 1000148	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-20 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a fracture of the right distal radius and ulna.


REPRESENTATION

Veteran represented by:	Georgia State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 2002 to January 
2006. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a  decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in January 2007.


FINDINGS OF FACT

The Veteran's residuals of a fracture of the right distal 
radius and ulna do not manifest in ankylosis.  He is right 
handed.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for residuals of a right wrist injury have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5215 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a March 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the Veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in July 2009.  The claim was last readjudicated in August 
2009.

In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i), 73 Fed. Reg. 
23353-56 (April 30, 2008).  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, and post service 
treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
are additional relevant records to obtain and there is no 
additional notice that should be provided.  As such, there is 
no indication that there is any prejudice to the Veteran by 
the order of the events in this case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006); Pelegrini, 18 Vet. 
App. 112; Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See 
Pelegrini, 18 Vet. App. at 121.    Thus, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 
Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2008).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  See also Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. § 4.45 (2009).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran has been rated at 10 percent disabled during the 
entirety of the claims period under Diagnostic Codes 5299-
5215.  The Board notes that the Veteran was rated by analogy 
to limitation of motion.  Arthritis established by X-ray 
findings is rated on limitation of motion and is contemplated 
in the rating assigned herein.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5010-5003.

Limitation of motion of the wrist is addressed under 
Diagnostic Code 5215.  A 10 percent rating represents the 
maximum available benefit under that Code.  Thus, the Veteran 
is in receipt of the maximum evaluation assignable for 
limitation of motion.  To warrant a higher rating, the 
evidence must demonstrate favorable ankylosis (frozen joint) 
in 20 to 30 degrees of dorsiflexion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  

The Board notes that the Veteran reported during his 
September 2006 VA examination pain and problems with 
repetitive use of his right wrist when working as a carpenter 
and inability to carry more than 40 pounds.  The Veteran 
additionally indicated that he had no flare-ups.  On 
objective examination the examiner reported that the 
Veteran's dorsiflexion was noted as 0 to 40 degrees; palmar 
flexion from 0 to 50 degrees; ulnar deviation from 0 to 30 
degrees and radial deviation from 0 to 15 degrees with no 
pain and with no additional loss of motion on repetitive use.  
The examiner indicated that the Veteran had 5/5 motor 
strength in all planes above the wrist and normal sensation 
throughout the hand.  The examiner indicated that there were 
no findings consistent with the DeLuca criteria.  The Veteran 
was granted service-connection on the basis of this 
examination and information of his injury provided in his 
service treatment records.

A June 2007 VA treatment note indicates that the Veteran 
complained his wrist was hurting more.  He stated he had 
intermittent swelling and weakness which became worse with 
activity.  On objective examination, the Veteran's right 
wrist looked mildly swollen, there was reduced grip, with 
limited range of motion in the right wrist.  The examiner 
indicated that osteoarthritis had been confirmed in a 
previous x-ray.

The Veteran was afforded an additional VA examination during 
August 2009.  The history provided by the examiner was 
consistent with information provided in the claims file.  The 
Veteran indicated that he had intermittent pain, stiffness 
and redness; for which he took Tylenol.  The Veteran 
indicated that he used a right wrist splint at work and that 
the pain was aggravated by his job as a truck driver.  The 
examiner indicated the Veteran's range of motion was 
dorsiflexion from 0 to 35 degrees; palmar flexion from 0 to 
55 degrees; radial flexion from 0 to 15 degrees; and ulnar 
deviation from 0 to 25 degrees; with pain claimed with all 
motion and increased with repetitive movement.  The examiner 
indicated that the Veteran claimed pain, weakness, and lack 
of endurance but with no additional limitation of motion with 
repetitive motion.  An August 2009 x-ray indicated that the 
Veteran had post surgical changes at the distal radius with 
possible old fracture deformity at the ulnar styloid.  

The Board finds that the Veteran clearly has motion in his 
wrist, and such is not ankylosed.  Thus, the Veteran's 
complaints are adequately addressed by the 10 percent 
evaluation assigned.  Further considering Diagnostic Code 
5010 for reduced range of motion, the evidence shows that the 
range of motion of the Veteran's right wrist, including any 
limitation of motion due to pain, is currently at the 
noncompensable level during the entirety of the claims 
period.  SeeDeLuca v. Brown, 8 Vet. App. 202 (1995).  In 
addition, it has been noted that there is no increase in 
disability on repeated movement testing.

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the Veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record 
to include Diagnostic Codes contemplating arthritis.  In this 
regard, the Board notes that Diagnostic Code 5003 would not 
yield the Veteran an increased rating.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the right wrist disability.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, 
his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of a fracture of the right distal radius and ulna 
is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


